Citation Nr: 1125290	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  97-23 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) with polysubstance dependence, currently evaluated as  50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970. 

This case comes before the Board of Veterans Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO).  In August 1996, the RO denied a claim for an increased rating.  In a VA November 2006 rating decision, the RO denied a claim for TDIU. 

In June 2001, the Board denied the claim for an increased rating.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2002, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's June 2001 decision.  That same month, the Court issued an Order vacating the June 2001 Board decision.  In June 2003, July 2005, and December 2007, the Board remanded one or both of the claims for additional development.  


FINDINGS OF FACT

1.  Prior to June 2, 2004, the Veteran's PTSD with polysubstance dependence is shown to have been manifested by symptoms that include severe substance abuse, with no less than eight hospitalizations, and total impairment.  

2.  As of June 2, 2004, the Veteran's service-connected PTSD with polysubstance dependence has resulted in symptoms that include intrusive thoughts of Vietnam, nightmares, avoiding crowds, and occasional irritability, but his symptoms are not shown to have resulted in severe impairment in the ability to obtain or retain employment, or in occupational and social impairment, with deficiencies in most areas.  

3.  The Veteran's service-connected disabilities are:  PTSD with polysubstance dependence, evaluated as 100 percent disabling prior to June 2, 2004, and as 50 percent disabling thereafter, and a scar of the (major) right index finger, evaluated as 10 percent disabling.    

4.  Prior to June 2, 2004, the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment.  

5.  As of June 2, 2004, the Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to June 2, 2004, the criteria for a rating of 100 percent for PTSD with polysubstance dependence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (as in effect November 7, 1996).  

2.  As of June 2, 2004, the schedular criteria for the assignment of a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 (as in effect prior to November 7, 1996); 38 C.F.R. §§ 4.7, 4.132, and Diagnostic Code 9411 (as in effect on November 7, 1996, and thereafter).  

3.  Prior to June 2, 2004, the criteria for establishing entitlement to TDIU are shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2010).  

4.  As of June 2, 2004, the criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased rating for his service-connected PTSD with polysubstance dependence.  During his hearing, held in April 1998, he testified that he had such symptoms as nightmares at least two to three times per week, flashbacks at least four to five times per month, hallucinations about three to four times per month, depression, suicidal ideation three to four times per year, difficulty controlling his temper and being around people, domestic violence resulting in two incarcerations, and difficulty concentrating.  He testified that he had been sober for about three weeks.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2010), the Veteran's service treatment reports indicate that he served in Vietnam.  Service treatment reports show treatment for anxiety syndrome in October 1968, and that he was subsequently determined to have a chronic immature personality, moderate, manifested by behavior, and with a history of chronic drug abuse.  He was also noted to have a history of daily IV (intravenous) heroin use, and use of Opium.  His September 1970 separation examination report shows that his psychiatric condition was clinically evaluated as normal.  The post-service medical evidence shows that the Veteran began receiving treatment for psychiatric symptoms/substance abuse in 1977.  

In March 1996, the RO granted service connection for PTSD, evaluated as 50 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  Additional VA treatment reports were subsequently received in the form of a VA hospital report covering treatment provided between May and June of 1996, which fulfilled the criteria for an informal claim, see 38 C.F.R. § 3.157(b), and in August 1996, the RO continued the Veteran's 50 percent rating.  The Veteran appealed.  In December 2007, the Board granted service connection for polysubstance dependence, as proximately due to or the result of service-connected PTSD.  See 38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In November 2008, the RO assigned an effective date for polysubstance abuse of December 1, 1996, combined this disorder with the Veteran's PTSD, and continued the Veteran's 50 percent rating for "PTSD with polysubstance dependence."  

In its December 2007 remand, the Board directed that VBA should request treatment records pertaining to the Veteran from the Cincinnati, Ohio VAMC ("particularly from July 2000 to May 2004 and from April 2007 to the present").  The Veteran's VA records from the Cincinnati VAMC were subsequently associated with the claims folder, dated between 200 and 2010.  Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's report of hospitalization, covering treatment provided between May and June of 1996, fulfills the criteria for an informal claim.  See 38 C.F.R. § 3.157.  Effective November 7, 1996, the regulation governing mental disorders, 38 C.F.R. § 4.132, was revised and renumbered as 38 C.F.R. § 4.130.  As a result of the revision, the criteria were changed.  See 61 Fed. Reg. 52,701-702 (1996).  

When a law or regulation changes after a claim has been filed but before the administrative appeal process has been concluded, VA must apply the regulatory version that is more favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the criteria for entitlement to compensation . . . may be applied to pending claims because their effect would be limited to matters of prospective benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the amended regulations expressly provide an effective date and do not allow for retroactive application, the veteran is not entitled to consideration of the amended regulations prior to the established effective date.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003); see also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  Therefore, VA must evaluate the appellant's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version is most favorable to his claim, if indeed one is more favorable than the other.  For any date prior to November 7, 1996, VA cannot apply the revised regulations.  Id.  

Under DC 9411 (as in effect prior to November 7, 1996), a 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132.  It should be noted that the criteria set forth in 38 C.F.R. § 4.132, DC 9411, for a 100 percent evaluation are each independent bases for granting a 100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

As a final preliminary matter, the Board notes that the RO has assigned temporary total (100 percent disabling) ratings, effective from May 29, 1996 to June 30, 1996, and from October 10, 1996 to November 30, 1996.  See 38 C.F.R. § 4.30 (a temporary total rating is also in effect from February 25, 1995 to April 30, 1995, however, this is prior to the time period on appeal).  Since a 100 percent rating is in effect for the disability in issue for these periods, the increased rating claim is moot as to these time periods, and the evidence during these time periods will not be further discussed, except as noted for background purposes.  

A.  Prior to June 2, 2004

The relevant medical evidence dated during the time period in issue consists of VA and non-VA reports, dated between 1995 and June 1, 2004, and a VA examination report, dated in June 2004.  See 38 C.F.R. § 3.400(o)(2) (2010).  

Overall, VA progress notes show participation in group and/or individual therapy, and outpatient chemical dependency treatment.  A July 1996 statement from a VA physician reports that the Veteran was "unable to function to full capacity due to ongoing depression, anxiety, nightmares, and flashbacks."  Statements from a VA social worker, and a VA psychologist, both dated in July 1996, report that the Veteran was in weekly group therapy and has remained stable, and that he has maintained a sober lifestyle since his discharge from a PTSD program, and/or that he has made excellent progress in dealing with his psychiatric and substance abuse problems.  

A VA psychiatric evaluation report, dated in August 1995, shows that upon testing, there was no evidence of an acute or chronic loss in cognition, intelligence, or memory.  Personality studies were strongly positive for a severe level of psychopathology in his overall personality structure, and MMPI-2 testing was suggestive of a "fake-bad" or "cry for help" profile.  It was noted that he over-endorsed item of pathology, and validity scales casted "serious doubt" on the validity of his clinical profile.  The report notes chronic mental illness, characterized by intermittent psychotic thinking, paranoid sensitivity, passive-aggressive personality, loss of energy, depression, and anxiety.  The examiner indicated that an Axis I diagnosis would involve intermittent episodes of a panic disorder, anxiety, and depression, that his diagnostic patterns would most clearly fit "borderline personality with transient psychotic episodes and features of paranoid and passive-aggressive disorder," and that it was likely that PTSD was present as a secondary condition.    

A VA PTSD examination report, dated in September 1995, shows that the Veteran reported that he had an exaggerated startle response, social withdrawal, flashbacks, and a poor memory.  The diagnoses were PTSD, chronic alcoholism "currently improving," and heroin addiction "currently clean."  The examiner stated that the Veteran was "severely impaired."  

A VA general medical examination report, dated in September 1995, shows that a psychiatric and personality examination appeared to be within normal limits, although the examination was limited.  The relevant diagnosis noted a history of multi-substance abuse, and that the Veteran reported that he had been free of alcohol and drugs for about four months.  

A VA hospital report, covering treatment provided between May and June of 1996, shows that the Axis I diagnoses were PTSD, and alcohol abuse, and that the Axis V diagnosis was a GAF score of 60 (a temporary total rating is in effect for this period of hospitalization).  The report notes that he had been sober for 18 months until he began drinking four days prior to admission.  

A VA hospital report, covering treatment provided between October and November of 1996, shows that the Axis I diagnoses were history of PTSD, and polysubstance abuse, and that the Axis V diagnosis was a GAF score of 50 (a temporary total rating is in effect for this period of hospitalization).  

A VA hospital report, covering treatment provided for about two weeks in August 1996, and about two weeks in November 1996, show that the Axis I diagnoses included history of PTSD, and polysubstance abuse.  There was an Axis V diagnosis of a GAF score of 60 (in August 1996).  In January 1997, the Veteran was hospitalized for eight days for treatment for psychiatric symptoms/substance abuse, with diagnoses of PTSD and polysubstance abuse, and a GAF score of 50.  He reported using cocaine and alcohol "on and off but very infrequently."  

A VA hospital report, covering treatment provided between May 6, 1997 to June 17, 1997, shows that the Veteran presented for detoxification for detoxification from ethanol and crack cocaine.  The relevant Axis I diagnoses were alcohol and crack dependency, schizoaffective disorder, and history of PTSD. 

VA hospital reports, covering a number of admissions between May and October of 1998, show multiple periods of treatment lasting between four and 27 days, with diagnoses that include alcohol dependence, alcohol withdrawal, bipolar disorder, and  major depressive disorder with psychoses, PTSD, and cocaine dependence.  

A statement from a VA physician, dated in October 1998, notes that the Veteran has been through detoxification and rehabilitation several times, that he has been non-compliant with follow-up, that after every discharge he goes back to using drugs, that he is "very dependent on the hospital," and that he "spends most of the time in the ER (emergency room) trying to get back in."

A March 2003 report from a private psychologist, K.J.M., Ph.D., shows that the psychologist concluded that the findings of test results should be interpreted with caution due to a variety of possible factors.  The report notes that the Veteran was functioning at a very low level of efficiency, with overreaction to stress, rapid behavioral deterioration, a chaotic and disorganized lifestyle, a history of poor work and achievement, and that he was likely to be experiencing symptoms of a thought disorder.  On examination, he was oriented to place, person, and time.  Affect was sad and depressed.  Short-term memory was good.  Fund of knowledge was fair to good.  Hygiene was poor.  He reported having nightmares, and daily flashbacks, avoiding crowds, having few friends, sleep difficulties, and stated that in 2001 he quit taking drugs and drinking.  Dr. K.J.M. concluded that the Veteran had both PTSD and a personality disorder, with associated drug use, and that the Veteran showed an 80 percent diminishment in functioning, and occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood," "with difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships."  

The Board finds that the criteria for a 100 percent rating have been met.  The evidence shows that the Veteran has been hospitalized at least eight times for substance abuse-related symptoms, with significant findings indicating the presence of other psychiatric symptoms.  He received ongoing treatment and medication in an attempt to control his psychiatric symptoms.  He was afforded GAF scores of 40 and 50.  The evidence indicates that he was not employed.  Dr. K's March 2003 opinion states that the Veteran has been unemployable due to PTSD since March 1995.  Based on the foregoing, the Board finds that the evidence warrants the conclusion that, prior to June 2, 2004, the Veteran is shown to have been unemployable, and that the criteria for a 100 percent rating have been met prior to that time.  The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's psychiatric condition was totally disabling prior to June 2, 2004.  Accordingly, the Board finds that, prior to June 2, 2004, it was factually ascertainable that the Veteran's psychiatric condition met the criteria for a 100 percent rating.  To this extent, the appeal is granted.  

B.  As of June 2, 2004

The medical evidence is summarized as follows:

The relevant medical evidence dated during the time period in issue consists of VA and non-VA reports, dated since June 2, 2004, and VA examination reports, dated in June 2004, and September 2005.  

VA progress notes, dated between June 2004 and 2009, show that the Veteran was repeatedly found to be alert and oriented, to have normal speech, and mood, goal-directed thought processes, no suicidal or homicidal ideation, no delusions, intact memory, fair insight and judgment, and no suicidal or homicidal ideation noted.   

A VA examination report, dated in June 2004, shows that the examination was performed on June 2, 2004.  The Veteran reported that he was "doing better at this time."  His dosage of Zoloft had been cut and Seroquel given only "as needed."  He reported having intrusive thoughts of Vietnam, nightmares, and avoiding crowds.  He denied "being extremely anxious," and stated that he occasionally got irritable, "but not overly so."  He gave a history that include a distant past history of violence (in 1972), and a suicide attempt about six years before.  He reported being sober the past five to six years.  On examination, thought process was logical and sequential.  He was casually groomed.  He denied delusions or hallucinations, although "at times, he will occasionally see a shadow go by."  He denied having flashbacks.  The examiner noted that his past history of hallucinations may have been related to drug use.  Activities of daily living were adequate.  He was oriented to person, place, and time.  Immediate, recent, and remote memory was relatively intact.  He denied obsessive or ritualistic behavior.  Speech was soft-spoken and not pressured.  He denied unprecipitated panic attacks.  He reported being fairly calm, with some situational anxiety.  He reported sleeping four to five hours per night without medications, and ten to twelve hours per night with medications.  The Axis I diagnoses were PTSD, and polysubstance dependence "reportedly in full remission."  The Axis II diagnosis was personality disorder, not otherwise specified.  The Axis V diagnosis was a GAF score of 70, with a high in the past year of 60.  The examiner concluded that the Veteran was functioning "fairly well," that he denied any significant degree of psychotic symptomatology, and, "it is felt to be as likely as not that his current degree of psychological impairment from an industrial and social standpoint is related to his Axis II pathology."  

A VA PTSD evaluation report, dated in September 2005, shows that the Veteran's file was reviewed, but that the Veteran was not examined.  The Veteran was noted to have been "quite compliant" with his outpatient treatment, on a monthly basis, with "no significant relapses of problematic post traumatic stress disorder symptoms," and "no mention whatsoever of  any relapse of any substance abuse issues."  The report notes that the vast majority of his treatment reports indicated that he was "doing quite well overall with only mild periodic exacerbations in his level of anxiety that have been primarily reported to be situational with his home life."  His coping skills were noted to have improved "considerably," and his PTSD symptoms were characterized as "quite minimal," and he was functioning "overall fairly well from a social standpoint."  His last GAF score (in June 2004) was noted to have been 70, and the physician (who also examined the Veteran in June 2004) stated that, "He likely would warrant a slightly higher GAF at present."  The Axis I diagnoses were PTSD, and polysubstance dependence in sustained full remission, by history only.  The Axis II diagnosis was personality disorder NOS.  

A VA examination report, dated in February 2009, shows that the examiner stated that the Veteran's C-file and medical records had been reviewed.  The examiner further stated that the Veteran had not been hospitalized for psychiatric symptoms since October 1998, and that majority of notes of his current treatment by a VA physician (Dr. C.), showed that the Veteran had no specific complaints.  There was a history of several positive urine screens for cannabis since 2006.  The Veteran reported that he had not worked since 1985, and that he had been separated for nine to ten years.  He further reported that he spent a great deal of time at VA, with trips outside to buy groceries, with few other departures from his home, and that he occasionally saw other family members.  He denied any difficulties with daily living.  He reported a history of getting into a physical fight about nine years before.  He denied alcohol use since 2005, cocaine use since before 2005, and heroin use since the 1980's.  He stated that he had not recently been treated for any substance abuse problems.  He reported having some depression, a poor memory and ability to concentrate, hypervigilance, some sleep difficulties, distressing memories, and being "moody."  On examination, he was oriented to person, place, and time.  There was no inappropriate behavior.  Speech was soft and mumbled, and he was easily distracted.  Thought processes were unremarkable, although there was paranoid ideation.  He denied current homicidal ideation, plan, or intent.  The Veteran reported some "flashes" and unidentifiable noises, and it was therefore unclear if he had hallucinations.  Mood was anxious.  The Axis I diagnoses were PTSD, psychotic disorder NOS, cannabis dependence, alcohol dependence in sustained full remission, and cocaine dependence in sustained full remission.  The Axis V diagnosis was a GAF score of 67.  The examiner stated that the Veteran's PTSD symptoms appear to be at a mild level and appear to be having a mild impact on his social and occupational functioning.  His drug abuse and psychotic symptoms had a mild to moderate impact on his current functioning in that he had exhibited some aggressive behaviors in reaction to paranoia about his girlfriend.  

As of June 2, 2004, the Board finds that the criteria for a rating in excess of 50 percent have not been met.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 9411 (as in effect prior to November 7, 1996), a 70 percent rating is when the ability to establish and maintain effective or favorable relationships with people was severely impaired, and the psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

The Board finds that the criteria for a 70 percent rating have not been met.  While there is some evidence of the criteria required for a 70 percent rating, specifically, evidence that the Veteran has some difficulty establishing and maintaining favorable relationships with people, the Board first notes that 38 C.F.R. § 4.129 states that while "[s]ocial integration is one of the best evidences of mental health...in evaluating impairment resulting from the ratable psychiatric disorders, social inadaptability is to be evaluated only as it affects industrial adaptability . . . The principle of social and industrial inadaptability as the basic criterion for rating disability...contemplates those abnormalities of conduct, judgment, and emotional reactions which affects economic adjustments, i.e., which produce impairment of earning capacity."  See also 38 C.F.R. § 4.132, Note (1) ("[s]ocial impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.").  

The VA progress notes show that the Veteran was repeatedly found to be alert and oriented, to have normal speech, and mood, goal-directed thought processes, no suicidal or homicidal ideation, no delusions, intact memory, fair insight and judgment, and no suicidal or homicidal ideation noted.  In this regard, there is no record of hospitalization for any relevant symptoms dated during the time period in issue; the Veteran is not shown to have been hospitalized for any relevant symptoms since 1998.  The June 2, 2004 VA examination report shows that his orientation, memory, thought process, speech, orientation, were all unremarkable, and he denied having delusions, hallucinations (other than an occasional "shadow go by"), flashbacks, obsessive or ritualistic behavior, or panic attacks.  Activities of daily living were adequate.  The Axis I diagnoses were PTSD, and polysubstance dependence "reportedly in full remission."  The assigned GAF score was 70, which is evidence of mild symptoms, "but generally functioning pretty well, and has some meaningful interpersonal relationships."  See QRDC DSM-IV.  The examiner concluded that the Veteran was functioning "fairly well," that he denied any significant degree of psychotic symptomatology, and, "it is felt to be as likely as not that his current degree of psychological impairment from an industrial and social standpoint is related to his Axis II pathology."  The September 2005 VA evaluation report states that the Veteran's coping skills were noted to have improved "considerably," that his PTSD symptoms were characterized as "quite minimal," and he was functioning "overall fairly well from a social standpoint."  The physician indicated that the Veteran warranted a slightly higher GAF score than 70.  The February 2009 VA examination report states that the majority of notes of his current treatment by a VA physician (Dr. C.), showed that the Veteran had no specific complaints.  The Veteran stated that he had not recently been treated for any substance abuse problems.  The Axis I diagnoses were PTSD, psychotic disorder NOS, cannabis dependence, alcohol dependence in sustained full remission, and cocaine dependence in sustained full remission.  The Axis V diagnosis was a GAF score of 67, which is evidence of mild symptoms.  QRDC DSM-IV.  The examiner stated that the Veteran's PTSD symptoms appear to be at a mild level and appear to be having a mild impact on his social and occupational functioning.  His drug abuse and psychotic symptoms had a mild to moderate impact on his current functioning.  

In summary, the evidence dated during the time period in issue shows that the Veteran's substance abuse, which was the primary cause of his unemployability prior to June 2, 2004, is in full remission and has a minimal impact on his functioning.  There is insufficient evidence of psychoneurotic symptoms of such severity and persistence such that the criteria for a 70 percent rating are shown to have been met as of June 2, 2004.  Based on the foregoing, the Board finds that overall, as of June 2, 2004, the Veteran's social and industrial adaptability is not shown to be severely impaired.  Accordingly, the Board concludes that the Veteran's   PTSD with polysubstance dependence is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an evaluation in excess of 50 percent under DC 9411, as in effect prior to November 6, 1996.  See 38 C.F.R. § 4.7.  

A rating in excess of 50 percent is not warranted under the new criteria.  Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (as in effect November 7, 1996 and hereafter):  

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Board finds that the medical evidence does not show that the Veteran's psychiatric impairment warrants a rating in excess of 50 percent.  The Veteran has complained of symptoms that include intrusive thoughts of Vietnam, nightmares, avoiding crowds, and occasional irritability.  He was assigned GAF scores of 67 and 70, which are evidence of mild symptomatology.  See QRDC DSM-IV.  The Board finds that when the Veteran's GAF scores are considered together with the other findings in the medical evidence, that the criteria for a 70 percent rating are not met.  The June 2004 VA examiner concluded that the Veteran was functioning "fairly well," that he denied any significant degree of psychotic symptomatology, and he attributed his impairment to his personality disorder.  The September 2005 VA evaluation report states that the Veteran's coping skills were noted to have improved "considerably," that his PTSD symptoms were characterized as "quite minimal," and he was functioning "overall fairly well from a social standpoint."  The February 2009 VA examination report states that the majority of notes of his current treatment by a VA physician (Dr. C.), showed that the Veteran had no specific complaints, and that the Veteran stated that he had not recently been treated for any substance abuse problems.  The examiner stated that the Veteran's PTSD symptoms appear to be at a mild level and appear to be having a mild impact on his social and occupational functioning.  His drug abuse and psychotic symptoms had a mild to moderate impact on his current functioning.  

In summary, the evidence does not show that the Veteran has such symptoms as suicidal ideation, obsessional rituals, defects in speech, near-continuous panic or depression which affect his ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, such that a 70 percent rating is warranted.  See 38 C.F.R. § 4.130.  Based on the foregoing, the Board concludes that the Veteran's service-connected PTSD with polysubstance abuse is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an evaluation in excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.  

To the extent that the claim has been denied, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


II. TDIU

The Veteran asserts that he is entitled to TDIU.  The evidence discussed in Part I of this decision is incorporated herein.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are:  PTSD with polysubstance dependence, evaluated as 100 percent disabling prior to June 2, 2004, and as 50 percent disabling thereafter, and a scar of the (major) right index finger, evaluated as 10 percent disabling.    

A.  Prior to June 2, 2004

In Part I of this decision, the Board determined that prior to June 2, 2004, the criteria for a 100 percent rating have been met.  Prior to June 2, 2004, he has therefore met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  As previously noted, the evidence shows that the Veteran was hospitalized at least eight times for substance abuse-related symptoms, with significant findings indicating the presence of other psychiatric symptoms.  He received ongoing treatment and medication in an attempt to control his psychiatric symptoms.  He was afforded GAF scores of 40 and 50.  The GAF score of 40 is evidence of some impairment in reality testing or communication, or major impairment in several areas.  See QRDC DSM-IV.  The GAF score of 50 is evidence of serious symptoms.  Id.  The evidence indicates that he was not employed during this time, and Dr. K's March 2003 opinion states that the Veteran has been unemployable due to PTSD since March 1995.  Based on the foregoing, the Board finds that the evidence warrants the conclusion that, prior to June 2, 2004, the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Accordingly, prior to June 2, 2004, TDIU is granted.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise, and that TDIU is established prior to June 2, 2004.

B.  As of June 2, 2004

In Part I of this decision, the Board determined that as of June 2, 2004, the criteria for a 50 percent rating, and no more, have been met. His combined rating as of June 2, 2004, is therefore 60 percent.  See 38 C.F.R. § 4.25 (2010).  Given the foregoing, as of June 2, 2004, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a), and the only basis for the assignment of a TDIU is on an extraschedular basis.  

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75- 91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.

The Board finds that the schedular evaluations are not inadequate.  The Veteran is receiving ratings of between 10 percent and 50 percent rating for his service-connected disabilities.  The Veteran's percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1 (2010).  The applicable diagnostic codes provide for higher ratings.  

The evidence dated during the time period in issue shows that the Veteran's substance abuse, which was the primary cause of his unemployability prior to June 2, 2004, is in full remission and has a minimal impact on his functioning.  This is despite some evidence of continued cannabis use.  The June 2004 VA examination report shows that the Veteran stated that he was unemployed and had not worked since 1983, and that he reported that "his primary reason for not working now as being physical."  He indicated that he could not work due to a knee injury.  The examiner stated that it is "as likely as not" that his industrial and social impairment to Axis II pathology (i.e., a personality disorder).  Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9 (2010); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  The September 2005 PTSD evaluation report shows that the physician stated that the Veteran likely has chronic Axis II pathology which contributes more to his poor coping skills and individual unemployability than PTSD.  The February 2009 VA examiner stated that the Veteran does not appear to be unemployable.  The Veteran indicated that his unemployment was related both to discomfort being around other people, and physical injuries to his feet.  The examiner stated:

If employed, he may have some mild difficulties, including concentrating and maintaining focus due to his PTSD symptoms.  Additionally, his work functioning could be negatively impacted by his continued use of marijuana, by his paranoid ideation, and by the physical limitations imposed by his recent foot injuries.  However, it does not appear that at this time his symptoms of PTSD would have more than a mild negative impact on his work functioning.

In summary, the Veteran has not required any recent hospitalizations for his service-connected disabilities, and the Board finds no evidence of an exceptional disability picture in this case.  The Veteran has stated that he is not working, at least in part, due to nonservice-connected symptoms, i.e., foot and knee symptoms.  There is also no evidence which suggests that, even when considering his limitations and exacerbations, that some factor exists which takes his case outside the realm of the usual so as to render impracticable his schedular rating.  Given the foregoing, the Board finds no basis to refer this case for referral for consideration of an extraschedular rating.  

In reaching this decision, to the extent that the claim has been denied, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2003 (increased rating), and July 2006 (TDIU).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The September 2003 VCAA letter was sent to the Veteran after the RO's August 1996 decision that is the basis for the increased rating issue on appeal.  However, the RO's August 1996 decision was decided prior to the enactment of the VCAA. In such cases, there is no error in not providing notice specifically complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication had already occurred.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Rather, the appellant is to be given proper subsequent VA process, and the Board is to make findings on the completeness of the record or on other facts permitting the Court to make a conclusion of lack of prejudice from improper notice.  Id.  

The September 2003 letter was provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the letter fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In addition, after the September 2003 letter was sent, the case was readjudicated and in September 2004, March 2005, and March 2010, Supplemental Statements of the Case were provided to the appellant.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations, and with regard to the claim for TDIU, opinions have been obtained.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Prior to June 2, 2004, a 100 percent rating for service-connected PTSD with polysubstance dependence is granted, subject to the laws and regulations governing the award of monetary benefits.  

As of June 2, 2004, a rating in excess of 50 percent for service-connected PTSD with polysubstance dependence is denied.  







Prior to June 2, 2004, TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  

As of June 2, 2004, TDIU is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


